Exhibit 99.1 SPAR Group Exceeds Revenue Guidance and Announces Revenue Growth to $73.5 Million for Fiscal Year 2011 2011 Fourth Quarter Revenue Grew 26% to $23.6 Million TARRYTOWN, NY - (3/19/2012) - SPAR Group, Inc. (NASDAQ: SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced fourth quarter and 2011 year end revenue of $23.6 million and $73.5, million respectively. 2011 Company Highlights ● Revenue for the fiscal year increased by 16% and by 26% for the fourth quarter of 2011 based on strong growth from the Company's international operations. ● Added several new subsidiaries in 2011 to expand operations in Mexico, Turkey and China that are expected to add additional $18 million in revenue in 2012. ● International division revenues grew by 55% for the fourth quarter and 34% for the fiscal year. ● Working capital improved to $7.2 million from $4.4 million year over year and cash on hand increased approximately $800,000. "Having exceeded our revenue guidance for FY2011, SPAR Group is extremely pleased with the Company's significant growth during both the fourth quarter and fiscal year for 2011," stated Gary Raymond, Chief Executive Officer of SPAR Group. "Due to our strategic business model for global expansion, our international division now accounts for nearly half of SPAR Groups total revenue.Through the use of our proprietary technology, our ability to enter new markets and quickly operate in a profitable manner provides us with a strong competitive advantage.We are currently evaluating several additional expansion opportunities which will be accretive to our earnings and provide increased market opportunities for future growth.” Mr. Raymond continued, "In addition to the strong growth in our international division, we are pleased with continued consistent success in our domestic business.In both divisions we expect additional contract awards that will lead to consistent growth throughout 2012 and beyond. With numerous profitable opportunities available to us, and expectations for additional domestic and international acquisitions in the coming year, 2012 looks to be one of our strongest growth years ever.” Three Month Financial Results for the period ended December 31, 2011 ● Total revenue increased 26%, led by strong growth of 55% in the International division, ● Net Income of $1.2 million, ● Gross Profit increased 11%. Three Months Ended December 31, (in thousands) Change Net Revenue: $ % Domestic $ $ $ 1 % International 55 % Total $ $ $ 26 % Gross Profit: Domestic $ $ $ ) (5 )% International 34 % Total $ $ $ 11 % Operating Income: Domestic $ $ $ ) )% International 68 28 % Total $ $ $ ) (8
